DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (claims 20-23) in the reply filed on 10/13/2022 is acknowledged.
Claims 1-9, 12-14, 17 have been canceled, claims 18-23 are newly added, claims 10-11, 15-16, 18-19 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 20-23 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 discloses the phrase “one or more interferon-gamma-pretreated mesenchymal stem cells” and “one or more exosomes isolated from interferon-pretreated mesenchymal stem cells”. It is not clear if the claims only require a “single” cell as “one interferon-gamma-pretreated mesenchymal stem cell” or “one exosome isolated from interferon-gamma-pretreated mesenchymal stem cell” or a single population of the cells or exosomes. It appears that the claimed method requires more than “one” cell or exosome. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose a method of treating or alleviating a skin disease by administering INF--pretreated MSCs. The scope of “skin disease” is extremely broad as defined in the instant specification as “an abnormal condition or symptom occurring in the skin”. Thus, the scope of the claimed method is extremely broad to encompass any skin condition comprising not only those listed in claim 21, i.e. atopic dermatitis, contact dermatitis or psoriasis, but skin cancers (carcinoma, melanoma, etc.), alopecia, burn, skin infection, acne, keratosis, rosacea, lupus, vitiligo, etc.
The instant specification discloses three examples of skin diseases claimed in claim 21. Other than these three specific skin diseases, there is no sufficient written description in the instant specification to support the entire scope of the claimed subject matter.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO2016/048107).
Regarding claims 20-21 and 23, Kang et al. a method of treating an inflammatory disease such as autoimmune disease including atopic dermatitis and psoriasis by administering mesenchymal stem cells pretreated with IFN- and/or IL-1 to a subject (p.7, 1st full para.; p.8, last para.; p.13, 3rd-4th para. of the English translation). Kang et al. teach that the inflammatory cytokine-treated stem cells “subject” or “individual” disclosed therein includes a mammal such as human (p.8, last para.).
Thus, the reference anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO2016/048107) in view of Lim et al. (US2011/0003008; IDS ref.) and Wang et al. (US2015/0203820).
	Regarding claims 20-21 and 23, Kang et al. a method of treating an inflammatory disease such as autoimmune disease including atopic dermatitis and psoriasis by administering mesenchymal stem cells pretreated with IFN- and/or IL-1 to a subject (p.7, 1st full para.; p.8, last para.; p.13, 3rd-4th para. of the English translation). Kang et al. teach that the inflammatory cytokine-treated stem cells “subject” or “individual” disclosed therein includes a mammal such as human (p.8, last para.).
	Regarding claims 20-21 and 23, under the interpretation of the claims using an alternative species, exosomes, Kang et al. do not teach exosomes derived from IFN-gamma-pretreated MSCs.
	Lim et al. teach that particles derived from MSCs (i.e. exosomes) are used for treating a disease including skin disease such as atopic dermatitis, psoriasis  (Abstract; paras. [0142]-[0159]).
	It would have been obvious to a person skilled in the art to use exosomes derived from IFN-gamma-pretreated MSCs of Kang et al. as Lim et al. teach that exosomes from MSCs are used for the same purpose of the MSCs. One skilled in the art would recognize that the exosomes of Kang’s MSCs which are utilized for the same purpose of treating skin disease such as atopic dermatitis and psoriasis would be used for the same purpose with a reasonable expectation of success.
	Regarding claim 22 directed to the MSCs being induced pluripotent stem cell-derived MSCs, Kang et al. do not teach the limitation.
	Wang et al. teach that MSCs can be derived from induced pluripotent stem cells (iPS-MSC) (para. [0081]) and used for immunomodulation (para. [0185]-[0187]).
	It would have been obvious to a person skilled in the art to use iPS-MSC as one of well known sources for MSCs in the place of MSCs used for pretreatment taught by Kang et al. with a reasonable expectation of success as a person skilled in the art would recognize the iPS-MSCs of Wang et al. equivalent to MSCs of Kang et al. for the desired effect of treating inflammatory/autoimmune diseases. Furthermore, Wang et al. recognize the pitfalls of using tissue-derived MSCs such as the limited sources and varying quality of source tissues (e.g. bone marrow or any other tissues including umbilical cord for Kang et al.) and tissue-derived MSCs are highly mixed populations and thus, isolation and expansion is required to obtain sufficient number of cells, and so forth (para. [0005]), and presented the use of iPS-MSC as an unlimited, safe, highly stable, efficient and consistent source of MSC (para. [0006]). 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
	
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631